Citation Nr: 1114366	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a low back disorder, including residuals of a shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and June 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2009, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2011, the Veteran raised claims of entitlement to service connection for right arm, right leg, right and left foot, and left knee disorders which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against finding that refractory error of the left eye was subjected to a superimposed disease or injury while on active duty which created additional disability or that any current left eye disorder (other than refractory error) is due to his military service despite the record showing that the claimant was in combat while serving on a ship in the Pacific during World War II.

2.  The preponderance of the competent and credible evidence is against finding that the Veteran sustained a shell fragment wound injury to the low back while on active duty or that any current low back disorder is due to his military service including the alleged shell fragment wound despite the record showing that the claimant was in combat while serving on a ship in the Pacific during World War II.



CONCLUSIONS OF LAW

1.  A chronic left eye disorder was not incurred or aggravated during military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2010).

2.  A low back disorder, including residuals of a shell fragment wound, was not incurred or aggravated during military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that the written notice provided in July 2005, prior to the July 2006 and June 2007 rating decisions, along with the notice provided in July 2006, October 2009, January 2010, and July 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran may not have been provided with adequate notice before the RO adjudicated his claims, the Board finds that providing him with adequate notice in the above letters, followed by a readjudication of the claims in the February 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudications.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, statement of the case, supplemental statement of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA has obtained and associated with the claims files all available and identified in-service and post-service treatment records including his records from the Yale VA Medical Center, Edward J. Nebel, M.D., and Saint Joseph Mercy Hospital as well as, in full compliance with the Board's remand instructions, all of his records from the Detroit VA Medical Center.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In this regard, in July 2010, in order to comply with the Board's remand instructions, VA wrote to Dr. Nebel and requested that he provide VA with copies of all of the Veteran's records.  However, while he thereafter provided VA with copies of the Veteran's treatment records, he did not include the actual x-ray generated in connection with the September 2004 hip surgery that he reported showed a shell fragment near L3.  Nonetheless, the Board finds that another remand to request the x-ray is not required because VA requested all of the Veteran's records and if Dr. Nebel does not wish to fully comply with this request there is nothing VA can do to compel his compliance.  

As to the left eye disorder, while the Veteran was not provided a VA examination in connection with his claim, the Board finds that a remand for a VA examination is not required when, as in this appeal, the service records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for over a half a century after his separation from military service, and, for reasons explained below, the Board does not find the Veteran's statements in support of his claim regarding having this problem in-service and since that time credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service when the Veteran's lay testimony is not credible).  

As to the low back disorder, the Board finds that the May 2007 VA examination along with the September 2010 addendum are adequate to adjudicate the claim because, after a review of the record on appeal including all availably x-rays and x-ray reports as well an examination of the claimant, the examiner provided the needed medical opinions.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also finds that the September 2010 addendum and substantially comply with the September 2009 remand instructions because it provided an opinion based on all available radiograph evidence as to whether the claimant had a retained shell fragment near L3.  See D'Aries, supra; Dyment, supra.  While the examiner did not provide another opinion as to the origins of the Veteran's low back disorders, the Board notes that the remand made such an opinion contingent on x-rays showing a retained shell fragment near L3.  Therefore, when the x-rays did not do so, the examiner did not have any obligation to provide another opinion as to the origins of the Veteran's low back disorders.  Id.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Merits of the Claims

The Veteran and his representative contend that the claimant's left eye disorder was caused by his prolonged exposure to sea water and sun as well as oil while staying alive in the ocean after his ship, the U.S.S. Houston, was sunk by Japanese aircraft in the Pacific during World War II.  The Veteran and his representative also contend that the claimant's low back disorder, including residuals of a shell fragment wound, was caused in the same attack when his ship was sunk.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the claim of service connection for a chronic left eye disorder, the Board notes that for purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Therefore, to the extent that the Veteran is claiming service connection on a direct basis for the myopia seen in the post-service medical records, the Board finds that service connection for the left eye disorder may not be granted on a direct basis because refractive error of the eye is congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

As to service connection for refractive error of the left eye due to a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90, while service treatment records document the fact that the Veteran's uncorrected vision changed from better than normal at 17/20 at his September 1943 entrance examination to just normal at 20/20 at his April 1946 separation examination, the record does not show he injured his left eye in-service or a medical opinion linking any additional in-service or post-service left eye refractive error to an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Therefore, the Board finds that service connection for refractive error of the left eye may not be granted based on a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90. 

In reaching the above conclusion, the Board has not overlooked the Veteran's, his friend's, and his representative's writings to VA as well as the claimant's statements to healthcare professional regarding his having a left eye visual impairment that was made worse by service.  However, the Board does not find these assertions to be competent evidence of a superimposed disease or injury causing additional disability.  The Board has reached this conclusion because as lay persons they do not have the required medical expertise to diagnose a superimposed disease or injury causing additional disability because such a diagnosis requires medical expertise which they do not have.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As to service connection for all other chronic left eye disorders except refractive error and service connection for the low back disorder under 38 C.F.R. § 3.303(a), the Veteran's service personnel records document the fact that he served on the U.S.S. Houston (CL 81) from December 1943 to November 1944.  They also show that he was a loader on one of the ships 40 mm guns and he participated in action against enemy aircraft in October 1944.  

Additionally, historical records document the fact that in October 1944 the U.S.S. Houston (CL 81) was attacked by torpedo bombers and a torpedo hit her engine room, causing the loss of propulsive power.  They also report that later that same day a second torpedo hit her stern from the rear, causing her hanger to flood.  

Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he was injured by shell fragments when these torpedoes struck his ship and that he had had pain and lost motion in the low back ever since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds that the Veteran is both competent and credible to report on the fact that he had blurred vision since being in the ocean after his ship was attacked.

However, the Board notes that the same historical records also report that shortly after the strike by the second torpedo the U.S.S. Houston (CL 81) (i.e., not the more famous U.S.S. Houston (CA 30) which was sunk in February 1942 over a year before the Veteran's August 1943 entry onto active duty) was successfully evacuating of all surplus sailors to escorting ships and the ship, which did not sink, was sailed to repair facilities.  Additionally, nothing in these historical records make any mention of sailors from the ship having to spend any great time at sea awaiting rescue.  In fact, they specifically report that other ships were in close proximity to the U.S.S. Houston (CL 81) at all times.  

Moreover, the Veteran service personnel records are negative for receipt of the Purple Heart Medal or any other objective evidence in support of his claim regarding sustaining a shell fragment wound to the low back or his being on a ship that was sunk while in the Pacific.  

Furthermore, the Veteran's service treatment records, including the April 1946 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of a low back shell fragment wound, any other low back disorder, or a left eye disorder.  In fact, at the April 1946 separation examination, it was specifically opined that his spine was normal and his vision was 20/20.  

The Board finds more compelling the historical records which report that the U.S.S. Houston (CL 81) was not sunk as well as the service treatment and service personnel records which are negative for complaints, treatment, or documentation for symptoms of and/or a diagnosis of a shell fragment wound, any other low back disorder, or any left eye disorder than the Veteran's, his friends, and his representative claims to the contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a low back disorder, including residuals of a shell fragment wound, and service connection for a left eye disorder (other than refractory error) must be denied despite the fact that the Veteran served in combat on a naval ship in the Pacific during World War II.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable arthritis of the low back within one year of service separation.  Accordingly, entitlement to service connection for a low back disorder, including residuals of a shell fragment wound, based on a presumptive basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1946 and first complaints of a low back disability in 2004 and a left eye disorder (other than refractory error) in 2007 (diagnosed as a cataract and optic neuropathy versus glaucoma) to be compelling evidence against finding continuity.  Put another way, the approximately fifty year gap between the Veteran's discharge from active duty and the first evidence of either of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with low back pain and blurred vision since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's friend's and his representative's are competent to give evidence about what they see.  Id.

However, upon review of the claims folders, the Board finds that the Veteran's, his friend's, and his representative's assertions that the claimant has had his current low back disabilities and left eye disorder since service are not credible.  In this regard, the Veteran, his friend's, and his representative's claims are contrary to what is found in the in-service and post-service medical records including the April 1946 separation examination.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for either of the claimed disorders for approximately half a century following his separation from active duty, than any claims by the Veteran, his friend's, and his representative to the contrary.  Therefore, entitlement to service connection for a low back disorder, including residuals of a shell fragment wound, and a left eye disorder (other than refractory error) based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record does not include a medical opinion linking any of the Veteran's current left eye disorders (other than refractory error) to his military service.  38 U.S.C.A. § 1110; Rabideau, supra.  

As to the low back disorder, in a June 2004 treatment record Dr. Nebel reported that the Veteran had a spinal cord infection with numbness and weakness due to a shell fragment wound during World War II that resolved post-surgery.  Thereafter, in a September 2004 treatment record Dr. Nebel reported that x-rays showed evidence of shrapnel near L3 and thereafter opined that the Veteran had a well healed shrapnel injury to the spine with degenerative joint disease and facet atrophy.  In a subsequent July 2005 letter, Dr. Nebel reported that the Veteran had a World War II shrapnel injury requiring incision and drainage with residual retained shrapnel and leg weakness.  It was next reported that x-rays of the lumbar spine showed evidence of retained shrapnel (3.5 x 5 mm) which was approximately 1.5 cms lateral to the lower one half of the L3 vertebrae.  Dr. Nebel opined that the shrapnel was consistent with the history provided by the Veteran regarding a subsequent infection with residual weakness and numbness in his legs.  Dr. Nebel thereafter reported that he was providing this letter to VA to "verify and substantiate [the Veteran's] claims of having had a shrapnel injury to his lumbar spine region that induced an infection and required surgical drainage and debridement and induced a residual chronic weakness of [the] lower extremities." 

In a subsequent July 2007 letter from Anthony J. Bianchi, DPM, FACFAOM, he reported that he had reviewed x-rays of the Veteran's lumbosacral spine and left knee, including two views of each area.  As to the lumbosacral spine x-rays, he opined that they showed a 5 x 3.5 mm opacity in the soft tissue to the right of L3 that was obviously a foreign body and which, due to its smooth edges, had probably been present for a long time.  It was thereafter opined that the foreign body did not have the hypolucency he would expect a metallic foreign object to have.  Nonetheless, given the history provided by the Veteran regarding a low back shrapnel injury and the fact that the foreign body seen near the left knee appeared to be retained shrapnel, he opined that the foreign body near L3 was also retained shrapnel. 

On the other hand, the May 2007 VA examiner both opined that x-rays of the lumbar spine did not reveal any metallic foreign body and that the Veteran's current degenerative joint disease and degenerative disc disease of the lumbosacral spine are not likely related to his military service. The examiner reached this conclusion because there was no definite injury to the low back while he was on active duty despite the Veteran's claims to the contrary and because the record did not show that he had any low back problems immediately after discharge.  In reaching this conclusion, the examiner also specifically noted that service treatment records were negative for back surgery, including any incision and drainage, the April 1946 separation examination did not document a history of back problems and/or surgery, and examination on separation revealed a normal spine.

Thereafter, in the September 2010 addendum it was opined that, after a review of the record on appeal including the x-rays of the lumbar spine from May 2007 with a radiologist as well as reports from lumbar spine x-rays taken in June 1994, hip joint x-rays taken in April 1995, and pelvis x-rays taken in July 2009, the Veteran's x-rays were uniformly negative for evidence of a retained shrapnel fragment around the L3 vertebra.

As to the question of whether or not the Veteran has a retained shell fragment near L3, the Board finds more competent and credible the opinion by the VA examiner that he does not have any such retained shell fragment than those provided by Dr. Nebel and Dr. Bianchi.  The Board has reached this conclusion because the VA examiner's opinion is based not only on x-rays of the same area as taken by Dr. Nebel in 2004, but on x-rays that were taken before and after the 2004 x-ray.  The Board has also reached this conclusion because both Dr. Nebel's and Dr. Bianchi's opinions were based on an inaccurate factual history provided by the claimant - that he sustained a shell fragment wound to the low back while on active duty.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As explained above, the Board finds more competent and credible the historical records which reported that the Veteran's ship was not sunk and the service treatment records which are negative for any shell fragment wound, or even a low back injury, while on active duty than the Veteran's claims to the contrary.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of the claims file, an opinion as to etiology of an underlying disorder can be no better than the facts alleged by the veteran). 

As to the question of whether or not the Veteran has any current low back disorder due to his military service, the Board finds more competent and credible the opinion by the May 2007 VA examiner that he does not have any such disability.  The Board has reached this conclusion because the May 2007 VA examiner's opinion is not directly contradicted by any other competent and credible medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  As noted above, the Board does not find Dr. Nebel's opinion credible because it was based on an inaccurate factual history provided by the claimant.  See Black, supra.  Moreover, while Dr. Nebel opined that the retained shell fragment caused chronic weakness in the lower extremity, neither Dr. Nebel or any other healthcare provided opined that any of the Veteran's current low back disorders (i.e., degenerative joint disease and degenerative disc disease) were caused by his military service including the alleged shell fragment wound. 

Therefore, the Board finds that the most competent and credible opinions of record are against finding a causal association or link between any of the Veteran's current low back disorders and left eye disorders (other than refractory error) and an established injury, disease, or event of service, including, as to the low back, the alleged retained shell fragment near L3.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  

As to the Veteran's, his friend's, and his representative's assertions that the claimant's low back disorders and left eye disorders (other than refractory error) were caused by his in-service shell fragment wound injury and the time he spent in the sea after his ship was sunk, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that a low back disorder and left eye disorders (other than refractory error) were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Furthermore, the Board finds more competent and credible the opinion by the VA examiner that he did not have a retained shell fragment in his lumbar spine and this his current low back disorders were not caused by his military service than the Veteran, his friend's, and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for a low back disorder, including residuals of a shell fragment wound, and a left eye disorder (other than refractory error) are not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for a low back disorder, including residuals of a shell fragment wound, and a left eye disorder (other than refractory error).  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; VAOPGCPREC 82-90.  


Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left eye disorder is denied.

Service connection for a low back disorder, including residuals of a shell fragment wound, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


